Case: 1:19-cv-00060-MWM-KLL Doc #: 48 Filed: 07/28/20 Page: 1 of 3 PAGEID #: 267




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


DAVID ADAM BAKER,                                                     Case No. 1:19-cv-060
     Plaintiff,                                                       McFarland, J.
                                                                      Litkovitz, M.J.
     vs.
JEFFREY CARNINE, et al.,                                              REPORT AND
     Defendants.                                                      RECOMMENDATION

        Proceeding pro se, plaintiff initiated this action in January 2019 against defendants

Jeffrey Carnine, Jacqueline Stachowiak, Matt Broo, and David McIlwain under 42 U.S.C. § 1983

alleging violations of his constitutional rights. 1 On January 17, 2020, the Court granted

plaintiff’s motion to file a second amended complaint and ordered all defendants to file

responsive pleadings directed at the second amended complaint within thirty days. (Doc. 31).

On February 13, 2020, defendants Broo, McIlwain, and Stachowiak filed a motion to dismiss

plaintiff’s second amended complaint for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6). (Doc. 35). After this motion was filed, the Court sent plaintiff notice that a failure to

respond could result in dismissal of his action for lack of prosecution. (Doc. 36). Thereafter, the

Court granted plaintiff two extensions of time to file a response to the motion to dismiss. (Docs.

40, 43). Despite this notice and the extensions of time, plaintiff did not file a response to the

motion to dismiss.

         On May 21, 2020, the Court ordered plaintiff to show cause within fifteen (15) days why

the Court should not dismiss plaintiff’s claims against defendants Broo, McIlwain, and

Stachowiak for lack of prosecution. (Doc. 45). Thereafter, on June 9, 2020, the Court granted

plaintiff’s motion for an extension of time of 30 days until July 10, 2020 to file a response to the


1
 Plaintiff also named “John Doe Officers” and “Dart Agency Policy Makers” as defendants in this action, but they
have not been identified or properly served.
Case: 1:19-cv-00060-MWM-KLL Doc #: 48 Filed: 07/28/20 Page: 2 of 3 PAGEID #: 268




Court’s Show Cause Order. (Doc. 47). To date, plaintiff has not filed a response to the Show

Cause Order or to the pending motion to dismiss.2

         Plaintiff’s failure to prosecute this matter and to obey an Order of the Court warrants

dismissal of his claims against defendants Broo, McIlwain, and Stachowiak under Fed. R. Civ. P.

41(b). See Jourdan v. Jabe, 951 F.2d 108, 109-10 (6th Cir. 1991). District courts have the

power to sua sponte dismiss civil actions for want of prosecution to “manage their own affairs so

as to achieve the orderly and expeditious disposition of cases.” Link v. Wabash R.R., 370 U.S.

626, 630-31 (1962). See also Jourdan, 951 F.2d at 109. Although plaintiff is proceeding pro se,

the Supreme Court has stated that “we have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes by those who proceed without

counsel.” McNeil v. United States, 508 U.S. 106, 113 (1993).

         IT IS THEREFORE RECOMMENDED THAT plaintiff’s claims against defendants

Broo, McIlwain, and Stachowiak be dismissed for want of prosecution and for failure to obey an

Order of the Court. 3



Date:     7/28/2020
                                                                Karen L. Litkovitz
                                                                United States Magistrate Judge




2
  On June 9, 2020, plaintiff represented to the Court that he remains housed at the Talbert House, which is limited in
resources, including access to computers. Plaintiff states that resources are even more restricted at the Talbert
House due to the ongoing COVID-19 pandemic. (Doc. 46). The Court is sympathetic to the challenges that many
litigants have faced as a result of the COVID-19 pandemic. However, defendants Broo, McIlwain, and
Stachowiak’s motion to dismiss was filed in February 2020, and the pandemic has not inhibited plaintiff’s ability to
file other motions, including several requests for extensions of time and a motion for discovery. Plaintiff’s failure to
file a response to the pending motion to dismiss is therefore inexcusable. Moreover, this action has been pending for
over a year and a half and any further delay will cause undue prejudice to these defendants.
3
  Plaintiff’s claims against defendants Carnine, “John Doe Officers,” and “Dart Agency Policy Makers” remain
pending. The Court again notes that the latter two defendants have neither been identified or served with process.

                                                           2
Case: 1:19-cv-00060-MWM-KLL Doc #: 48 Filed: 07/28/20 Page: 3 of 3 PAGEID #: 269




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DAVID ADAM BAKER,                                            Case No. 1:19-cv-060
     Plaintiff,                                              McFarland, J.
                                                             Litkovitz, M.J.
       vs.

JEFFREY CARNINE, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
